Pi'r Curiam.

The act (sess. 41. ch. 94. s. 17.) says, that Where on issue joined before a justice, in a suit brought uh•der the act, judgment shall :be rendered, “ either by verdict ibr withdut a jury trial, for above the sum of twenty-five dollars,” the party conceiving himself aggrieved, may appeal to th’e Court of Common Pleas., The object of the act WAS to extend the jurisdiction of justices of the peace to cases where the damages or thing demanded, exceeded twenty-five dollars, hut not exceeding fifty dollars; and to afford a remedy by appeal, in such case, as a certiorari would not lie. The verdict, in this case, is for twenty-five dollars only; and it is the amount of the verdict or judgment, exclusive *172of costs, that determines the right of appeal, and that must j-,e above the sum of twenty-five dollars. The order of the court below was, therefore,, correct; and the motion must be denied, with costs.
Motion denied, with costs.